This is a proceeding in the nature of quo warranto, under subdivision 1 of section 9932 of the Code, to exclude the respondent from unlawfully practicing the profession of a chiropractor in the treatment of human beings for disease.
It has been fully settled that it is a civil proceeding, and is not governed by the principles and rules of practice applicable to criminal cases. Belding v. State, 214 Ala. 380,107 So. 853; Harris v. State (Ala. Sup.) 109 So. 291.1 Hence the respondent's demand that she be allowed two strikes for every one allowed to the state in the selection of a jury, as in criminal cases, was properly denied.
The information, filed on March 31, 1925, alleges that the respondent has unlawfully intruded into the profession of treating, or offering to treat, diseases of human beings since August 18, 1924, "and is still unlawfully treating, or offering to treat diseases of human beings in Monroe county, Ala." The trial court, over respondent's objection, allowed the state to show that she inserted advertisements of herself as a chiropractor, offering to treat the public generally for disease, subsequent to the filing of the information, and also that she treated patients for diseases or abnormalities after that time.
If this were a criminal prosecution for unlawful acts of medical practice, acts occurring after the filing of the information could not be properly shown, unless they were so connected with the acts charged as to illustrate a criminal intent, where the intention was material. But the scope of this proceeding, from its very nature, involves an inquiry into the conduct of the respondent down to the trial of the cause; and, no license to practice being shown, all acts of the respondent in the treatment of disease, and all continuing offers to treat it, are relevant and competent evidence of an unlawful intrusion into the practice of medical healing, and are a sufficient basis for the judgment authorized by the statute (Code, § 9944), viz. that the intruder "be prohibited from practicing such profession."
Some of the witnesses for the state were allowed, over respondent's objection, to testify to the ailments of their children or other relatives whom they took to the respondent for medical treatment, and who were treated by her; the objection being that these witnesses were not experts, and were not qualified to testify to the existence of diseased conditions. Most of these items of testimony *Page 428 
related to matters open to ordinary observation and understanding, as to which any observer might properly speak. However, the particular nature of the ailments treated by respondent was not of material importance. It was enough that she offered to treat, and did treat, human ailments or abnormalities, of whatever kind, for the purpose of curing them, or of giving relief.
On the cross-examination of some of the state's witnesses, they stated — evidently in response to leading questions — that their respective cases treated by respondent were "emergency" cases; and respondent's counsel invoke the protection of section 2872 of the Code, in the chapter regulating the practice of medicine, which provides:
"Nothing in this chapter shall prohibit the administration of domestic remedies in a family by any member thereof, or prohibit any person from rendering service to a sick or injured person in an emergency, provided that the person rendering such service does not pursue the occupation of a physician."
Apart from the obvious fact that most of the treatments administered by the respondent were not emergency cases within the meaning of the statute, the last clause of the statute itself excludes her from its protection.
We find in the record, besides pleas of the general issue denying the allegations of the complaint, two special pleas numbered 3 and 4. These pleas are obviously bad, but the record does not show that the demurrers interposed to them were ruled upon by the court. In the judgment entry the only reference to the answer made by respondent is that she had filed "her answer to the writ denying the allegations of the petition." On this recital it must be presumed that the parts of the answer setting up any matter other than the general issue were withdrawn or abandoned by respondent. Providence, etc., Society v. Pruett, 157 Ala. 540, 546, 547, 47 So. 1019; Jackson v. State, 142 Ala. 55, 37 So. 920; Dannelley v. State, 130 Ala. 132,30 So. 452; Woodmen of the World v. Jones, 4 Ala. App. 668,59 So. 239. And, it may be added, the same presumption arises where, as here, no evidence was offered or elicited tending to prove the allegations of the special pleas. Zavello v. J. Goldstein  Co., 3 Ala. App. 478, 57 So. 102.
On the undisputed evidence the petitioner was entitled to the relief prayed, and the jury were properly instructed that the respondent was guilty of the matters charged, if they believed the evidence.
The judgment will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
1 215 Ala. 56.